THE THIRTEENTH COURT OF APPEALS

                                   13-11-00060-CR


                        DANIEL GILBERTO RAMIREZ PEREZ
                                      v.
                             THE STATE OF TEXAS


                       On appeal from the 398th District Court
                              of Hidalgo County, Texas
                           Trial Cause No. CR-5232-09-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

November 14, 2013.